DETAILED ACTION
Response to Amendment
Claims 1-19, 21, 23-24 and 26-29 are pending. Claims 20, 22 and 25 have been canceled. Claims 26-29 have been added.
Response to Arguments
Applicant’s arguments filed 09/22/2022 have been fully considered and are persuasive. In view of the amendment and after further search and consideration, the pending claims are rejected under new ground of rejection as discussed below.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-15, 17-19, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US20120311375A1) in view of Warfield et al. (US20140025770A1).
Regarding claim 1, Shah discloses a method for providing a proxy service [secondary location], comprising ([Abstract] shows during an outage at a primary location, requests are temporarily switched from the primary location to a secondary location for the online service): 
providing in a system with a network controller node [outage manager 26], a proxy service engine comprising at least one proxy service node (para [0016] shows the secondary location 17' is a mirror of the primary online service 17; Fig 1 and para [0017] show outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage); 
the network controller node receiving an incoming service request which is addressed to a target device [primary location] and redirecting communication of the incoming service request to the at least one proxy service node [secondary location], instead of the target device, based on a rule set [redirect requests during a temporary outage], the rule set being configurable for coordinating provision of a composed service through the at least one proxy service node on behalf of the target device (para [0006] shows a process for configuring the redirecting of requests to a secondary location during a temporary outage; para [0016] shows during normal operation, requests to the online service are directed to the primary location 17. While the primary location is active, content changes and actions that occur in the primary network are mirrored in the secondary location; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0018] shows when the temporary outage is resolved, the requests are automatically switched back to primary location); 
the at least one proxy service node processing the service request (para [0017] shows outage manager 26 is configured to automatically redirect requests, that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage); and 
delivering the requested service as if the requested service is being handled by the target device without having to configure or reconfigure the target device to implement or support the provision of the requested service or to implement or support one or more services or tasks associated with the provision of the requested service (para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0041] shows the received request is automatically directed to the secondary location such that a client of the online service accesses the secondary location as if it were the primary location, e.g. without having to configure or reconfigure the target device to implement or support the provision of the requested service during a temporary outage), 
wherein the at least one proxy service node handles communication on behalf of the target device (para [0041] shows the received request is automatically directed to the secondary location such that a client of the online service accesses the secondary location as if it were the primary location), 
wherein the network controller node redirects all incoming service requests, which are addressed to the target device and received by the network controller node, to the at least one proxy service node (para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location.)

Shah fails to teach an industrial system comprising a Software Defined Network. 
However, Warfield discloses an industrial system comprising a Software Defined Network (para [0013] shows enterprise computing; para [0094, 0116] shows an SDN network maintaining backup copies across multiple memory resources.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Shah with the teaching of Warfield in order to maintain backup copies across multiple memory resources appropriately (Warfield; para [0094]).

Regarding claim 2, Shah-Warfield as applied to claim 1 discloses the rule set comprises: 
target addresses for physical automation devices, virtual automation devices and proxy service nodes (Shah; para [0018, 0028] shows during the temporary outage, requests to the online service are redirected to the secondary location by changing a DNS entry (Domain Name System) that redirects requests to the network address of the secondary location of the online service such as data store. Warfield; para [0194] shows virtualization and isolation of compute and network resources within enterprise environments); and 
associations of predetermined criteria [redirect requests during a temporary outage] and each of the target address; and wherein the predetermined criteria include at least one of: an IP-address, a protocol type, a service request type, a source type, sub-functions of a protocol, type of optional commands, additional SNMP MIBs, alternate or augmented webpages, and / or data content (Shah; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0028] shows Web application 214 obtains the data from a location, such as network share 230 and/or some other data store.)

Regarding claim 3, Shah-Warfield as applied to claim 1 discloses redirecting the service request comprises: determining a target address in accordance with the rule set; and routing the service request to the determined target address (Shah; para [0018, 0028] shows during the temporary outage, requests to the online service are redirected to the secondary location by changing a DNS entry (Domain Name System) that redirects requests to the network address of the secondary location of the online service such as data store.)

Regarding claim 4, Shah-Warfield as applied to claim 1 discloses processing the service request includes: decomposing the service request; aggregating results required for service request; and compiling the requested service (Warfield; para [0182] shows data requests may also be split as they traverse a processor. The processor may collect all responses before passing a single response back up to its parent.)

Regarding claim 8, Shah-Warfield as applied to claim 1 discloses the network controller configuring one or more SDN devices for applying a rule set (Warfield; para [0094, 0116] shows a SDN network maintaining backup copies across multiple memory resources. Shah; para [0017] shows outage manager 26 is configured to automatically redirect requests, that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage.)

Regarding claim 9, Shah discloses proxy service provider system, comprising: 
a proxy service engine [secondary location] comprising at least one proxy service node communicatively coupled with a network controller node [outage manager 26]; wherein the network controller node is arranged for receiving an incoming service request which is addressed to a target device and redirecting communication of the incoming service request to the at least one proxy service node, instead of the target device, based on a rule set [redirect requests during a temporary outage], the rule set being configurable for coordinating provision of a composed service through the at least one proxy service node on behalf of the target device (para [0006] shows a process for configuring the redirecting of requests to a secondary location during a temporary outage; para [0016] shows during normal operation, requests to the online service are directed to the primary location 17. While the primary location is active, content changes and actions that occur in the primary network are mirrored in the secondary location; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0018] shows when the temporary outage is resolved, the requests are automatically switched back to primary location); and 
wherein the at least one proxy service node is arranged for processing the service request and delivering the requested service as if the requested service is being handled by the target device without having to configure or reconfigure the target device to implement or support the provision of the requested service or to implement or support one or more services or tasks associated with the provision of the requested service (para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0041] shows the received request is automatically directed to the secondary location such that a client of the online service accesses the secondary location as if it were the primary location, e.g. without having to configure or reconfigure the target device to implement or support the provision of the requested service during a temporary outage), 
wherein the at least one proxy service node handles communication on behalf of the target device (para [0041] shows the received request is automatically directed to the secondary location such that a client of the online service accesses the secondary location as if it were the primary location), 
wherein the network controller node redirects all incoming service requests, which are addressed to the target device and received by the network controller node, to the at least one proxy service node (para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location.)
Shah fails to teach a Software Defined Network. 
However, Warfield discloses a Software Defined Network (para [0094, 0116] shows a SDN network maintaining backup copies across multiple memory resources.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Shah with the teaching of Warfield in order to maintain backup copies appropriately (Warfield; para [0094]).

Regarding claim 10, Shah-Warfield as applied to claim 9 discloses the network controller node is arranged for configuring one or more SDN devices for applying the rule set (Warfield; para [0094, 0116] shows a SDN network maintaining backup copies across multiple memory resources. Shah; para [0006] shows a process for configuring the redirecting of requests to a secondary location during a temporary outage; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0018] shows when the temporary outage is resolved, the requests are automatically switched back to primary location.)

	Regarding claim 11, Shah-Warfield as applied to claim 9 discloses the proxy service engine resides in a virtualization environment running on distributed compute nodes (Warfield; para [0194] shows virtualization and isolation of compute and network resources within enterprise environments.)

Regarding claim 12, Shah-Warfield as applied to claim 9 discloses the proxy service engine resides in an industrial device (Warfield; para [0013] shows enterprise computing; para [0094, 0116] shows a SDN network maintaining backup copies across multiple memory resources. Shah; para [0016] shows content changes and actions that occur in the primary network are mirrored in the secondary location.)

Regarding claim 13, Shah-Warfield as applied to claim 9 discloses the rule set is dynamically determined prior to the applying (Shah; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0018] shows when the temporary outage is resolved, the requests are automatically switched back to primary location.)

Regarding claim 14, Shah discloses a method for augmenting functionality of a device, comprising: 
receiving by a proxy service node [secondary location] of a proxy service engine a service request from a client, wherein communication of the service request, which is addressed to a target device [primary location], is received and redirected based on a rule set to the proxy service node, instead of the target device, by a network controller or one or more network devices programmed by the network controller (para [0016] shows during normal operation, requests to the online service are directed to the primary location 17. While the primary location is active, content changes and actions that occur in the primary network are mirrored in the secondary location; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0018] shows when the temporary outage is resolved, the requests are automatically switched back to primary location), 
the rule set being configurable for coordinating provision of a composed service through the proxy service node or one or more network devices programmed by the network controller on behalf of the target industrial device (para [0006] shows a process for configuring the redirecting of requests to a secondary location during a temporary outage; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage); 
providing the service request response to the client as if the service request response is being handled by the target industrial device without having to configure or reconfigure the industrial target device to implement or support the provision of the requested service or to implement or support one or more services or tasks associated with the provision of the requested service, wherein the proxy service node handles communication on behalf of the target industrial device (para [0041] shows the received request is automatically directed to the secondary location such that a client of the online service accesses the secondary location as if it were the primary location),
 wherein the network controller or one or more network devices programmed by the network controller redirects all incoming service requests, which are addressed to the target industrial device and received by the network controller or one or more network devices programmed by the network controller, to the at least one proxy service node (para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage, e.g. without having to configure or reconfigure the target device to implement or support the provision of the requested service during a temporary outage.)

Shah fails to teach a method for augmenting functionality of an industrial device, comprising: 
deconstructing the service request into two or more sub-requests; 
transmitting at least one of the sub-requests to a physical or virtual device or service for processing, to augment functionality of the target industrial device; 
aggregating responses to the sub-requests into a service request response.
However, Warfield discloses a method for augmenting functionality of an industrial device (para [0013] shows enterprise computing; para [0094, 0116] shows a SDN network maintaining backup copies across multiple memory resources), comprising:
deconstructing the service request into two or more sub-requests (Warfield; para [0182] shows data requests may also be split as they traverse a processor);
transmitting at least one of the sub-requests to a physical or virtual device or service for processing, to augment functionality of the target industrial device (Warfield; para [0182] shows data requests may also be split and issue it to multiple nodes; para [0194] shows virtualization and isolation of compute and network resources within enterprise environments); 
aggregating responses to the sub-requests into a service request response (Warfield; para [0182] shows the processor may collect all responses before passing a single response back up to its parent.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Shah with the teaching of Warfield in order to maintain backup copies appropriately (Warfield; para [0094]).

Regarding claim 15, Shah-Warfield as applied to claim 14 discloses the proxy service node of the proxy service engine resides in a virtualization environment hosted by compute nodes (Warfield; para [0194] shows virtualization and isolation of compute and network resources within enterprise environments.)

Regarding claim 17, Shah-Warfield as applied to claim 14 discloses at least one of the sub-requests is transmitted to a cloud-based web-service (Warfield; para [0182] shows data requests may also be split and issue it to multiple nodes. Shah; para [0020] shows some computing devices may be arranged to provide an online cloud based service; para [0028] shows in response to receiving a request at a service, Web application 214 obtains the data from a location, such as network share 230 and/or some other data store.)

Regarding claim 18, Shah-Warfield as applied to claim 14 discloses at least one of the sub-requests is transmitted to the target industrial device (Warfield; para [0013] shows enterprise computing; para [0182] shows data requests may also be split and issue it to multiple nodes. Shah; para [0020] shows some computing devices may be arranged to provide an online cloud based service; para [0028] shows in response to receiving a request at a service, Web application 214 obtains the data from a location, such as network share 230 and/or some other data store.)

	Regarding claim 19, Shah-Warfield as applied to claim 14 discloses none of the sub-requests is transmitted to the target industrial device (Warfield; para [0182] shows data requests may also be split and issue it to multiple nodes. Shah; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage, e.g. none of the sub-requests is transmitted to the target industrial device.)

Regarding claim 21, Shah-Warfield as applied to claim 14 discloses the rule set comprises: 
target addresses for physical automation devices, virtual automation devices and proxy service nodes (Shah; para [0018, 0028] shows during the temporary outage, requests to the online service are redirected to the secondary location by changing a DNS entry (Domain Name System) that redirects requests to the network address of the secondary location of the online service such as data store. Warfield; para [0194] shows virtualization and isolation of compute and network resources within enterprise environments); and 
associations of predetermined criteria and each of the target address; and wherein the predetermined criteria include at least one of: an IP-address, a protocol type, a service request type, a source type, sub-functions of a protocol, type of optional commands, additional SNMP MIBs, alternate or augmented webpages, and / or data content (Shah; para [0017] shows outage manager 26 is configured to automatically redirect requests that are directed to the primary location of the online service to the secondary location of the online service during a temporary outage; para [0028] shows Web application 214 obtains the data from a location, such as network share 230 and/or some other data store.)

Regarding claim 26, Shah-Warfield as applied to claim 14 discloses one of the two or more sub-requests is transmitted to the physical or virtual device for processing, and another of the two or more sub-requests is transmitted to the service for processing, the physical or virtual device comprising a meter or a virtual device associated with the meter and the service comprising a web service (Warfield; para [0182] shows data requests may also be split and issue it to multiple nodes; para [0194] shows virtualization and isolation of compute and network resources within enterprise environments. Shah; para [0028] shows in response to receiving a request at a service, Web application 214 obtains the data from a location, such as network share 230 and/or some other data store.)	

Regarding claim 27, Shah-Warfield as applied to claim 26 discloses the web service comprises a forecast or prediction service (Shah; para [0028] shows in response to receiving a request at a service, Web application 214 obtains the data from a location, such as network share 230 and/or some other data store. The Examiner takes official notice that it is "common knowledge" a web service comprises a forecast or prediction service.)	

Regarding claim 28, Shah-Warfield as applied to claim 1 discloses the requested service delivered by the at least one proxy service node includes at least one service which is unsupported by the target device (Shah; para [0033] shows a planned outage may be scheduled in order to perform maintenance at the primary location, e.g. at least one service which is unsupported by the target device.)

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Warfield, further in view of Deschler et al. (US20130332938A1).
Regarding claim 5, Shah-Warfield as applied to claim 4 fails to teach decomposing the service request comprises: 
splitting the service request in one or more partial tasks to be handled by: the proxy service node; and / or one or more physical automation devices; and / or one or more virtual devices.
However Deschler, in an analogous art ([Abstract] shows distributing work in a distributed computing environment that includes multiple node. At least a portion of the first work unit can be re-distributed to a second worker node in response to determining that the first worker node has experienced a failure condition with respect to the first work unit), discloses decomposing the service request comprises (para [0028] shows work allocator 218 receiving a request message; para [0026] shows a work allocator 222 dividing the work assignment into multiple work units for distribution to the various worker nodes 230): 
splitting the service request in one or more partial tasks [smaller tasks] to be handled by: the proxy service node [proxy worker node]; and / or one or more physical automation devices; and / or one or more virtual devices (Deschler; para [0024] shows the leader node 102 can divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Shah-Warfield with the teaching of Deschler in order to divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104 (Deschler; para [0024]).

Regarding claim 6, Shah-Warfield as applied to claim 4 fails to teach decomposing the service request comprises: identifying partial tasks listed in a service configuration set.
However Deschler, in an analogous art ([Abstract] shows distributing work in a distributed computing environment that includes multiple node), discloses decomposing the service request comprises (para [0028] shows work allocator 218 receiving a request message; para [0026] shows a work allocator 222 dividing the work assignment into multiple work units for distribution to the various worker nodes 230): 
identifying partial tasks listed in a service configuration set (Deschler; para [0027, 0054] shows the leader computer 902 deemed appropriate to distribute work unit A to worker node 1 904, work unit B to worker node 2 906 and work unit C to worker node 3 908; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Shah-Warfield with the teaching of Deschler in order to divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104 (Deschler; para [0024]).

	Regarding claim 7, Shah-Warfield-Deschler as applied to claim 4 discloses wherein the service configuration set comprises partial tasks for: 
processing communication flow; and / or aggregating diagnostic data; and / or responding to services request; and / or forwarding IP-addressed communication flow to a target automation device identified by the IP-address; and / or compiling a requested service; and / or delivering results of a compiled service; and / or tracking identity and/or ontology of the at least one automation device (Deschler; para [0024] shows the leader node 102 can divide up the task into a number of smaller tasks or work units 112 and distribute the work units 112 amongst the various worker nodes 104; para [0047] shows the partial results from the work units can be accumulated, compiled and be returned to the user. Kumar; para [0032] shows a workload type, a service context and a destination IP address.)

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Warfield, further in view of Diwan et al. (US20030005152A1).
Regarding claim 23, Shah-Warfield as applied to claim 1 fails to teach the rule set is updatable, changeable or replaceable to change services of the composed service provided for a service request directed to the target device.
However Diwan, in an analogous art (para [0020] shows nodes or service points used to provide backup or failover protection), discloses the rule set is updatable, changeable or replaceable to change services of the composed service provided for a service request directed to the target device (para [0009] shows to construct and update tables or other structures automatically, e.g. reconfiguring the rule set, and optionally in near real time, for determining the server or service to which a user requesting a content item is to be redirected; Fig 3 and para [0100] shows Content Item Database 305 appears, when read by Front End 301 for redirection determinations, as a “static table” that contains data regarding where (i.e., on which server, and/or edge node) each content item can be found.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Shah-Warfield with the teaching of Diwan in order to ensure that a user is redirected to servers that are available to respond to the user's request for a content item (Diwan; para [0010]).

Regarding claim 24, Shah-Warfield as applied to claim 1 fails to teach: reconfiguring the rule set according to user input to update at least one task or service associated with the provision of the composed service without having the target device configured or re-configured to implement or support the at least one updated task or service.
However Diwan, in an analogous art (para [0020] shows nodes or service points used to provide backup or failover protection), discloses: 
reconfiguring the rule set according to user input to update at least one task or service associated with the provision of the composed service without having the target device configured or re-configured to implement or support the at least one updated task or service (para [0009] shows to construct and update tables or other structures automatically, e.g. reconfiguring the rule set, and optionally in near real time, for determining the server or service to which a user requesting a content item is to be redirected; Fig 3 and para [0100] shows Content Item Database 305 appears, when read by IRE Front End 301 for redirection determinations, as a “static table” that contains data regarding where (i.e., on which server, and/or edge node) each content item can be found.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Shah-Warfield with the teaching of Diwan in order to ensure that a user is redirected to servers that are available to respond to the user's request for a content item (Diwan; para [0010]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Warfield, further in view of Kephart et al. (US20070168058A1).
Regarding claim 29, Shah-Warfield as applied to claim 1 fails to teach the target device comprises at least one device for controlling or monitoring an automated process or an installation of the industrial system.
However, Kephart discloses the target device [primary controller] comprises at least one device for controlling or monitoring an automated process or an installation of the industrial system ([Abstract] shows synchronization messages are transmitted from the primary controller to the backup controller each time one of the control areas executes to perform process control functions.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Shah-Warfield with the teaching of Kephart in order to ensure that no mismatch condition exists. (Kephart; [Abstract]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442